DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially; essentially; about” in claim 11, lines 4, 11; claim 19, line 2; claim 28, lines 3, 10 is a relative term which renders the claim indefinite.  The term "substantially; essentially; about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Does the phrase “substantially; essentially; about” mean that a maximum deviation of 5, 10, 15, 20 or 30% is acceptable?  How does one of ordinary skill in the art determine the boundary set by the phrase “substantially; essentially; about”.  It is suggested to delete the phrase “substantially; essentially; about” or define the requisite degree in the claims.
Claims 12-18 and 20-27 are objected to because they are dependent on claim 11.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 are rejected under 35 U.S.C. 102(a)(1) / (a)(2) as being anticipated by 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-18 and 23-28 are rejected under 35 U.S.C. 103 as being obvious over Dahlquist (US 4,703,157) in view of Benannt (DE 4125480).  A copy of Benannt (DE 4125480) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claims 11, 12, 13, 14, 15, 16, 17, 18, 23 and 24, Dahlquist teaches a machining robot for machining workpieces using a laser beam (Abstract, processing by laser of workpieces), the laser beam (Figs 1, 2, laser beam L, Col 3) is directed, via deflectors (Fig 2, mirrors S1, S2, S3, Col 3), substantially along a longitudinal axis (Figs 1-3, axis D-D, Col 3) of the machining robot via an articulated coupling (wrist 10, first part 11, second part 12, third part 13, Col 2) into an inlet into a central machining robot axis (axis D-D) and to a machining robot head comprising a laser machining tool (Fig 4, laser nozzle 20, Col 4) and a machining laser (Fig 1, laser beam source 9, Col 2) for generating the laser beam is integrated in a machining robot arm (outer arm 5, Col 2) of the central machining robot axis; the machining robot has six axes (axis A-A through axis F-F, Col 2); the machining robot head comprises a nozzle (laser nozzle 20) around an output region of the laser beam; the machining robot arm with the machining laser is integrated into a third (axis C, Col 2) or fourth machining robot axis; the inlet of the coupling (10-13) is arranged on one side of the central machining robot axis (D-D) such that the coupling experiences only a slight movement due to the movement of the machining robot arm; the inlet of the coupling (10-13) is arranged close to a beginning of the central machining robot axis (D-D, see figure 2), the inlet of the coupling (10) is arranged in an elbow region (11-13) of an articulated arm robot; a changing device for the nozzle with a traversing system (Fig 4, motor M, belt 132, gear 133, Col 4) is provided on the machining robot head; a mirror or a mirror pair (Figs 1, 2, mirrors S1, S2) is provided at a laser situated end of the coupling and a further mirror or a further mirror pair (Fig 3, mirror S3) is provided at an axial end of the coupling; the nozzle (20) is arranged rotatably (Col 3, Lines 50-53, a laser nozzle and which is rotatable about the longitudinal axis G-G)
With respect to the limitations of claim 28, Dahlquist teaches a method for machining a workpiece using a machining robot for machining workpieces with a laser beam (Abstract, processing by laser of workpieces), comprising: directing the laser beam (Figs 1, 2, laser beam L, Col 3) by defectors (Fig 2, mirrors S1, S2, S3, Col 3) substantially along a longitudinal axis (Figs 1-3, axis D-D, Col 3) of the machining robot via an articulated coupling (wrist 10, first part 11, second part 12, third part 13, Col 2) into an inlet into a central machining robot axis (axis D-D) up to a machining robot head comprising a laser machining tool (Fig 4, laser nozzle 20, Col 4), a machining laser (Fig 1, laser beam source 9, Col 2) for generating the laser beam is integrated in a machining robot arm (outer arm 5, Col 2) of the central machining robot axis.
Dahlquist discloses the claimed invention except for the robot arm essentially comprises a carbon housing.
However, Benannt discloses the robot arm (Figs 1, 2, 0007, unribbed hollow box, tapering towards the robot gripping point) essentially comprises a carbon housing (carbon fiber reinforced plastics) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser machining robot of Dahlquist silent to the robot arm material with the robot arm essentially comprises a carbon housing of Bennant for the purpose of providing a housing that has a high degree of rigidity and strength in addition to material weight savings as compared to common metal housing (0007).
With respect to the limitations of claims 25, 26 and 27, Dahlquist discloses the machining robot having a weight (robot of Dahlquist inherently having a weight); the machining laser having a weight (laser of Dahlquist inherently having a weight); the machining robot a ratio of working area to standing area (robot of Dahlquist inherently having a ratio of working area to standing area).  Dahlquist in view of Bennant discloses the claimed invention except for the robot having a weight of 300 kg, the laser has a weight of 32 kg, the ratio of working area to standing area is 3 to 1.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the robot having a weight of 300 kg, the laser has a weight of 32 kg, the ratio of working area to standing area is 3 to 1, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable properties of weights or ratios involves only routine skill in the art (see MPEP 2144.04).

Claim 19 is rejected under 35 U.S.C. 103 as being obvious over Dahlquist (US 4,703,157) in view of Benannt (DE 4125480) as applied to claim 11, further in view of Behr (US 2002/0074322).
With respect to the limitations of claim 19, Dahlquist in view of Benannt discloses the claimed invention except for the machining laser has a laser power between about 60 W and about 300 W.  However, Behr discloses the machining laser has a laser power between about 60 W and about 300 W (0036, power of 300 watt, power of 200 watt) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser machining robot of Dahlquist in view of Benannt having a machining laser silent to the laser power with the machining laser has a laser power between about 60 W and about 300 W of Behr for the purpose of using a known laser power (0036) that is suitable for laser machining applications (0007).

Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Dahlquist (US 4,703,157) in view of Benannt (DE 4125480) as applied to claim 11, further in view of Akeel (US 4,892,992).
With respect to the limitations of claim 20, Dahlquist in view of Benannt discloses the claimed invention but is silent to the machining laser is a CO2 laser.  However, Akeel discloses the machining laser is a CO2 laser (Col 1, Lines 50-55) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser machining robot of Dahlquist in view of Benannt silent to the type of laser with the machining laser is a CO2 laser of Akeel for the purpose of using a known laser that unlimited in power and suitable for material processing applications (Col 1, Lines 50-55).

Claim 21 is rejected under 35 U.S.C. 103 as being obvious over Dahlquist (US 4,703,157) in view of Benannt (DE 4125480) as applied to claim 1, further in view of Hemes (US 2015/0352667).
With respect to the limitations of claim 21, Dahlquist in view of Benannt discloses the claimed invention except for further comprising a scanner arranged in a region of the machining robot head of the machining robot.  However, Hemes discloses further comprising a scanner (Fig 3, galvanometer scanning unit 141, 0028) arranged in a region of the machining robot head of the machining robot (Fig 3, robotic manipulator 170, 0029) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser machining robot of Dahlquist in view of Benannt having a machining robot head with the further comprising a scanner arranged in a region of the machining robot head of the machining robot of Hemes for the purpose of providing a known scanner head configuration that results in minimal system inertia, providing localized workpiece processing with sufficient acceleration and velocity such that impact on process throughput is minimized, thereby allowing the workpiece to be laser converted at high speeds while maintaining product quality (0003).

Claim 22 is rejected under 35 U.S.C. 103 as being obvious over Dahlquist (US 4,703,157) in view of Benannt (DE 4125480) as applied to claim 11, further in view of Krajca (US 2018/0085860).
With respect to the limitations of claim 22, Dahlquist in view of Bennant discloses the claimed invention except for an extraction funnel is provided in a front region of the machining robot head.  However, Krajca discloses an extraction funnel (Figs 1, 3A, vacuum device 240, vacuum ports 242, 0037) is provided in a front region of the machining robot head (laser end effector 105, 0024) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the laser machining robot of Dahlquist in view of Benannt having a machining robot head with an extraction funnel is provided in a front region of the machining robot head of Krajca for the purpose of providing a known vacuum device configuration that exhaust ablation particles and gases produced during laser operations (0037).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        9/11/2021